Exhibit 10.21

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for the Chief Executive Officer, Chief Financial Officer
and the other executive officers named in our  most recently filed proxy
statement who are currently serving as executive offers of the Corporation
(together, the “named executive officers”) is set forth in the table below.

The Corporation’s annual incentive plan is filed as Exhibit 10.4 to the
Corporation’s Annual Report on Form 10-K to which this document is an exhibit
(the “Report”). The 2015 target award percentages for awards under the annual
incentive plan for the named executive officers are set forth in the table
below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are filed as exhibits to the Report.   

Named Executive Officer Salary and Target Award Percentage Information for 2015

 

Name

 

Title

 

Salary

 

 

Target

Award %

 

John B. Ramil

 

President and Chief Executive Officer

 

$

855,000

 

 

 

100

%

Gordon L. Gillette

 

President of Tampa Electric Company

 

$

546,000

 

 

 

70

%

Sandra W. Callahan

 

Senior Vice President-Finance and Accounting and Chief Financial Officer

 

$

489,250

 

 

 

70

%

Charles A. Attal III

 

Senior Vice President – General Counsel and Chief Legal Officer

 

$

391,400

 

 

 

60

%

Phil L. Barringer

 

Senior Vice President – Corporate Services and Chief Human Resources Officer

 

$

380,000

 

 

 

55

%

 